Case 2:20-bk-16399-BR       Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05        Desc
                            Main Document     Page 1 of 15



 1 David M. Goodrich
     dgoodrich@wgllp.com
 2 650 Town Center Drive. Suite 600
   Costa Mesa, CA 92626
 3
   Telephone: (714) 966-1000
 4

 5
     Chapter 7 Trustee
 6

 7                           UNITED STATES BANKRUPTCY COURT

 8                            CENTRAL DISTRICT OF CALIFORNIA

 9                                  LOS ANGELES DIVISION

10 In re:                                        Case No. 2:20-bk-16399-BR

11   OS SUSNET LLC,                              Chapter 7

12                                               CHAPTER 7 TRUSTEE’S OPPOSITION TO
                                                 MOTION FOR RELIEF FROM THE
13                Debtor.                        AUTOMATIC STAY UNDER 11 U.S.C. §
                                                 362 FILED BY U.S. BANK TRUST, N.A.;
14                                               MEMORANDUM OF POINTS AND
                                                 AUTHORITIES; AND DECLARATIONS OF
15                                               DAVID M. GOODRICH IN SUPPORT
                                                 THEREOF
16
                                                 DATE:       October 13, 2020
17                                               TIME:       2:00 p.m.
                                                 PLACE:      Courtroom 1668
18                                                           255 E. Temple Street
                                                             Los Angeles, California 90012
19

20

21

22          TO THE HONORABLE BARRY RUSSELL, UNITED STATES BANKRUPTCY
23 JUDGE; THE OFFICE OF THE UNITED STATES TRUSTEE; THE DEBTOR AND ITS

24 COUNSEL OF RECORD, IF ANY, MOVANT COHEN FINANCIAL, N.A., AND ALL

25 PARTIES ENTITLED TO NOTICE:

26          David M. Goodrich, the chapter 7 trustee (the “Trustee”) for the bankruptcy estate
27 (the “Estate”) of OS Susnet, LLC, (the “Debtor”), files this Opposition (the “Opposition”) to

28 the Motion for Relief From the Automatic Stay Under 11 U.S.C. § 362 (the “Motion”) filed
Case 2:20-bk-16399-BR     Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05           Desc
                          Main Document     Page 2 of 15



 1 by Cohen Financial, as servicing agent for Toorak Capital Partners, LLC (the “Movant”).

 2 In support of the Opposition, the Trustee submits the following memorandum of points

 3 and authorities and the Declaration of David M. Goodrich (the “Goodrich Dec.”).

 4         In accordance with Local Bankruptcy Rule 9013-1(g), any reply to this Opposition

 5 must be filed with the Court and served no later than seven (7) days prior to the hearing

 6 date.

 7         I.     PERTINENT BACKGROUND FACTS
 8         On July 15, 2020, the Debtor filed a voluntary petition for relief under Chapter 7.

 9 See Docket No. 1. On the same day, the Trustee was appointed as Chapter 7 trustee
10 and he continues to act in that capacity. See Docket No. 3.

11         The Debtor holds an interest in real property located at 12125 West Sunset
12 Boulevard, Los Angeles, California 90049 (“Property”). See Exhibit A, Schedule A/B.

13 The Debtor alleges the aggregate secured debt owed on the Property is $6,294,921.73.

14 See Exhibit A, Schedule D. The Debtor also claims the secured claims of Mega Holding

15 Group, LLC ("Mega") in the amount of $1,000,000, OSB Investment, LLC ("OSB") in the

16 amount of $477,361.73, and The Blvd. Agency, Inc. ("Agency") in the amount of

17 $262,560, are "disputed." Id. At the original §341(a) meeting of creditors, the Debtor's

18 agent testified the claims of Mega, OSB and Agency were listed as disputed because

19 they are not supported in the Debtor's books and records as loans made to or for the

20 benefit of the Debtor. See Goodrich Dec.

21         The Trustee is investigating the claims of the Debtor's agent that the liens of
22 Mega, OSB and Agency are not supported by an underlying debt. On September 11,

23 2020, the Court granted the Trustee's Motion for 2004 Examination of Danny Siag, the

24 agent for Mega, OSB and Agency. See Docket No. 19. The Trustee has provided notice

25 to Mr. Siag of his 2004 examination and the exam is scheduled for October 5, 2020. Id.

26         The Motion seeks relief under 11 U.S.C. § 362(d)(2). See Docket No. 21. The
27 Motion is based upon the premise that the liens of Mega, OSB and Agency are valid. Id.

28 The Movant also values the Property at $6,850,000. Id.
Case 2:20-bk-16399-BR      Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05                Desc
                           Main Document     Page 3 of 15



 1          II.   ARGUMENT
 2                A. The Burden of Proof
 3         The Movant seeks relief from the automatic stay under 11 U.S.C. § 362(d)(2).

 4 While the party opposing stay relief has the ultimate burden of persuasion on all issues

 5 except the existence of equity, the moving party has the “initial burden of production or

 6 going forward with evidence to establish that a prima facie case for stay relief exists,

 7 before the respondent is obligated to come forward with its proof.” In re Kowalsky, 235

 8 B.R. 590, 594 (Bankr. E.D. Tex. 1999); see also In re Plumberex Specialty Products, Inc.,

 9 311 B.R. 551, 557 (Bankr. C.D. Cal. 2004). If the moving party fails to establish a prima
10 facie case, then the motion must be denied. See id. at 1016 (“[T]he motion must be

11 denied if the moving creditor fails to make a prima facie case for relief from stay, and the

12 burden of proof set forth in section 362(g) plays no role.”); see also Plumberex, 311 B.R.

13 at 557 (“If the movant fails to meet its initial burden to demonstrate cause, relief from the

14 automatic stay should be denied.”). To establish a prima facie case the creditor “must

15 demonstrate a factual and legal right to the relief that it seeks.” See In re Elmira Litho,

16 Inc., 174 B.R. 892, 902 (Bankr. S.D.N.Y. 1994); see also Plumberex, 311 B.R. at 557

17 n.11.

18         As is discussed below, the Movant has not met its initial burden of proof that there
19 is no equity in the Property and the Motion should be denied.

20
                  B. The Property Has Significant Equity and Can be Liquidated for the
21                   Benefit of Creditors
22         Section 362(d)(2) provides that the court shall grant relief from the automatic stay,
23 “if—(A) the debtor does not have equity in such property; and (B) such property is not

24 necessary to an effective reorganization.” 11 U.S.C. §§ 362(d)(2)(A) and (B).

25         At this juncture, if it difficult to determine if there is equity in the Property. If the
26 liens of Mega, OSB and Agency are invalid, and accepting the valuation of the Movant,

27 there is approximately $973,961.47 of equity in the Property. It is noteworthy that the

28
Case 2:20-bk-16399-BR     Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05         Desc
                          Main Document     Page 4 of 15



 1 Property may be sold free and clear of the liens of Mega, OSB and Agency if there is a

 2 bona fide dispute regarding the validity of the liens. 11 U.S.C. §363(f)(4).

 3         Based upon the above assumptions, admissions and evidence, there may be

 4 more than 14.3% of equity in the Property. More importantly, Movant's lien is senior to

 5 the disputed liens and protected by an equity cushion of $1,748,961.47 (approximately

 6 25.5%). Hence, Movant's interest is more than adequately protected.

 7         Movant cannot meet its burden of proving that no equity in the Property exists and,

 8 therefore, Movant is not entitled to relief under § 362(d)(2). See 3 COLLIER ON

 9 BANKRUPTCY ¶ 362.07[4] (“Both elements of the test must be met: there must be no
10 equity and the property must be necessary for effective reorganization.”). As such, the

11 Motion should be denied.

12         III.   CONCLUSION
13         For the foregoing reasons, the Trustee respectfully request that the Court deny the

14 Motion.

15 DATED: September 17, 2020                         /s/ David M. Goodrich
                                                      David M. Goodrich
16                                                    Chapter 7 Trustee
17

18

19

20

21

22

23

24

25

26

27

28
Case 2:20-bk-16399-BR     Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05           Desc
                          Main Document     Page 5 of 15



 1                         DECLARATION OF DAVID M. GOODRICH
 2         I, David M. Goodrich, declare:

 3         1.     I am the duly appointed, qualified and acting Chapter 7 Trustee of the

 4 bankruptcy estate (“Estate”) of the debtor OS Susnet, LLC(“Debtor”).

 5         2.     I am an individual over the age of eighteen, and I am the duly appointed,

 6 qualified and acting Chapter 7 trustee of the bankruptcy estate of the Debtor.

 7         3.     Unless otherwise stated, the facts set forth in this declaration are personally

 8 known to me and if called as a witness, I could and would competently testify thereto.

 9         4.     On July 15, 2020, the Debtor filed a voluntary petition for relief under
10 Chapter 7. See Docket No. 1. On the same day, the Trustee was appointed as Chapter 7

11 trustee and he continues to act in that capacity. See Docket No. 3.

12         5.     Attached hereto as Exhibit A is a true and correct copy of the Debtor's
13 Schedule A/B and D.

14         6.     I conducted the Debtor's original §341(a) meeting of creditors. At the
15 original §341(a) meeting of creditors, the Debtor's agent testified the claims of Mega,

16 OSB and Agency were listed as disputed because they are not supported in the Debtor's

17 books and records as loans made to or for the benefit of the Debtor.

18         7.     I am investigating the claims of the Debtor's agent that the liens of Mega,
19 OSB and Agency are not supported by an underlying debt.

20         I declare under penalty of perjury under the laws of the United States of America
21 that the foregoing is true and correct.

22         Executed this 17th day of September 2020, at Dove Canyon, California.
23

24                                              /s/ David M. Goodrich
                                                David M. Goodrich
25                                              Chapter 7 Trustee
26

27

28


                                                      1
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document     Page 6 of 15




                           EXHIBIT A
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document     Page 7 of 15
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document     Page 8 of 15
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document     Page 9 of 15
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document    Page 10 of 15
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document    Page 11 of 15
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document    Page 12 of 15
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document    Page 13 of 15
Case 2:20-bk-16399-BR               Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05                            Desc
                                    Main Document    Page 14 of 15



 1

 2                                              PROOF OF SERVICE OF DOCUMENT

 3 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

 4 650 Town Center Drive, Suite 600, Costa Mesa, CA 92626

 5 A true and correct copy of the foregoing document entitled (specify; CHAPTER 7 TRUSTEE’S OPPOSITION TO MOTION
   FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 FILED BY U.S. BANK TRUST, N.A.; MEMORANDUM OF
      POINTS AND AUTHORITIES; AND DECLARATIONS OF DAVID M. GOODRICH IN SUPPORT THEREOF) will             be served or
 6
      was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
 7    stated below:

 8 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
      General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.
      On September 17, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
 9    determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
      addresses stated below:
10

11        •    Eric Bensamochan     eric@eblawfirm.us, G63723@notify.cincompass.com

12        •    David M Goodrich (TR) dgoodrich@wgllp.com,
               c143@ecfcbis.com;dgoodrich11@ecf.axosfs.com;lrobles@wgllp.com
13        •    Kelly M Kaufmann     bknotice@mccarthyholthus.com, kraftery@ecf.courtdrive.com

14        •    JaVonne M Phillips    bknotice@mccarthyholthus.com, jphillips@ecf.courtdrive.com

15        •    Daren M Schlecter    daren@schlecterlaw.com, assistant@schlecterlaw.com

16        •    United States Trustee (LA)     ustpregion16.la.ecf@usdoj.gov
      2. SERVED BY UNITED STATES MAIL:
17 On September 17, 2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
      case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
18 first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to
      the judge will be completed no later than 24 hours after the document is filed.
19
      See attached
20

21
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
22 method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on September 9, 2020 , I
      served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented
23    in writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here
      constitutes a declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24
24    hours after the document is filed.

25
      I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
26
       September 17, 2020                   Lorraine L. Robles                     /s/ Lorraine L. Robles
27     Date                                 Printed Name                           Signature

28


                                                                              2
Case 2:20-bk-16399-BR   Doc 24 Filed 09/17/20 Entered 09/17/20 12:12:05   Desc
                        Main Document    Page 15 of 15



 1 ADDITIONAL SERVICE INFORMATION

 2 OTHER LIEN HOLDERS

 3
   Ezra Ozeri
 4 23042 Park Sorrento
   Calabasas, CA 91302
 5
   Mega Holding Group, LLC
 6 8950 W Olympic Blvd #528
   Beverly Hills, CA 90211
 7

 8 OSB Investment, LLC
   8950 W Olympic Blvd., #528
 9 Beverly Hills, CA 90210
10 The Blvd. Agency, Inc.

11 8950 W. Olympic Blvd. # 528
   Beverly Hills, CA 90210
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                3
